DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 18 November 2020.
Claims 7 – 12 are pending and examined below.  The Examiner acknowledges that claims 1 – 6 are cancelled by Applicant. 
 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 7 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed “the button housing has two opposing cylindrical burls which are disposed in corresponding indentations of the handle, and wherein the pivot axis is defined by the two cylindrical burls”.  The closest prior art, Kawakami (US 2012/0061216 A1), in view of Arataki et al. (US 2008/0314721 A1), discloses the button housing having a single burl disposed in an aperture of the handle wherein the pivot axis is defined by the single burl but does not disclose the claimed “the button housing has two opposing cylindrical burls which are disposed in corresponding indentations of the handle, and wherein the pivot axis is defined by the two cylindrical burls”.  In Kawakami, in view of Arataki, the single burl is a lock-out button that protrudes from the button housing into an aperture of the housing of the tool and it is the Examiner’s opinion that the prior art of record does not make obvious to one having ordinary skill in the art at the time of the invention to combine or modify Kawakami, in view of Arataki, in order to arrive at Applicant’s invention as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        8 April 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731